Case 1:09-cr-00266-CMA Document 1131 Filed 06/09/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 ==================================               :
 UNITED STATES OF AMERICA,                        :
           Plaintiff,                             :
                                                  :
               — versus —                         :      1:09-cr-00266 (CMA)
                                                  :      1:15-cv-02223 (CMA)
 DAVID BANKS, et al.,                             :
      Defendant,                                  :
 COLORADO SPRINGS FELLOWSHIP                      :
 CHURCH,                                          :
      Movant.                                     :
 ==================================               :


 MOTION TO DIRECT COURT REPORTER TO PROVIDE TRANSCRIPT TO MOVANT,
          AND TO UNSEAL ALL DOCUMENTS SUBMITTED THEREIN


        Comes now the Movant, COLORADO SPRINGS FELLOWSHIP CHURCH, by

 and through its counsel of record, Bernard V. Kleinman, Esq., an attorney duly admitted

 to practice law before the Bar of this Court,

        Seeking an Order from this Court:

           1. Directing the Court Reporter to provide a certified copy of the transcript of

             the habeas corpus proceedings, as set forth in Walker v. United States,

             1:15-cv-02223 (CMA),

           2. Directing the Clerk of the Court to unseal all documents and other records

             as submitted in the proceeding, Walker v. United States, 1:15-cv-02223

             (CMA), and

           3. For such other and further relief as this Court shall deem just and proper.

        On January 23rd, 2019, the Order and Judgment of the Tenth Circuit Court of

 Appeals, in United States v. Walker, 761 Fed. App’x 822 (Dkt. Nos. 17-1415, 18-1273),
Case 1:09-cr-00266-CMA Document 1131 Filed 06/09/19 USDC Colorado Page 2 of 4




 was duly entered in this Court’s Docket. See Dkt. Entry Nos. 1124, 1126. Annexed

 hereto as Exhibit 1 is the opinion therein.

        As directed by the Court of Appeals to this Court, it “VACATE[d] the district

 court’s order [i.e., this court’s Order] denying the CSFC’s motion to unseal and

 remand[ed] for further proceedings consistent with this Order.” See United States v.

 Walker, 17-1415, 18-1273 at pp. 31-32 (10th Cir. Jan. 23, 2019).

        As such, Movant, COLORADO SPRINGS FELLOWSHIP CHURCH, seeks an

 immediate Order from this Court directing the Court Reporter to provide a certified copy

 of the aforesaid transcript to the Movant’s Counsel.

        Furthermore, it is respectfully requested that the Court direct the Clerk of the

 Court to provide to counsel for the Movant, a copy of all of the Exhibits, Documents, and

 other Pleadings as submitted in the aforesaid action, that are currently under Seal.

        It is acknowledged that the Court of Appeals confined itself to the transcript in its

 direction to this Court to release the record, viz.,

        on appeal, the CSFC does not specifically argue that the district court’s
        failure to address its motion relative to sealed documents other than the
        transcript was error. Thus, we confine our analysis to what the district
        court did decide — that the transcript of the hearing would not be
        unsealed.
    See United States v. Walker, supra, at n. 10.

        Nevertheless, the same principles and reasoning that the Court of Appeals relied

 upon in vacating the Order regarding the access to the transcript applies to all other

 documents, exhibits and pleadings as submitted to this Court in the aforesaid habeas

 corpus petition.

 Dated: 09 June 2019
        Somers, NY
Case 1:09-cr-00266-CMA Document 1131 Filed 06/09/19 USDC Colorado Page 3 of 4




                                   Respectfully submitted,
                                   Law Office of Bernard V. Kleinman, PLLC


                                   /s/ Bernard V. Kleinman
                                   Bernard V. Kleinman, Esq.
                                   Attorney for Movant Colorado Springs
                                          Fellowship Church
                                   108 Village Square
                                   Suite 313
                                   Somers, NY 10589-2305
                                   Tel. 914.644.6660
                                   Fax 914.694.1647
                                   Email: attrnylwyuer@yahoo.com
Case 1:09-cr-00266-CMA Document 1131 Filed 06/09/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

        I do hereby Certify, under penalty of perjury, hat on the 9 th day of June, 2019, I

 did serve the within Motion, Proposed Order and Exhibit, upon all counsel of record by

 electronic filing with this Court’s ECF system.

 Dated: 09 June 2019
        Somers, NY

                                           Respectfully submitted,
                                           Law Office of Bernard V. Kleinman, PLLC


                                           /s/ Bernard V. Kleinman
